 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, executed as of this 25th day of October, 2012, is made
and entered into by the undersigned with reference to the following facts:

 

Reference is made to the Registration Rights Agreement, dated as of December 5,
2011, as amended by the First Amendment to the Registration Rights Agreement,
dated as of August 6, 2012 (the “Registration Rights Agreement”), by and between
Synthetic Biologics, Inc., a Nevada corporation (the “Company”), and Intrexon
Corporation, a Virginia corporation, and any other parties identified on the
signature pages of any joinder agreements substantially similar to this Joinder
Agreement. Capitalized terms used but not defined in this Joinder Agreement
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

The undersigned hereby acknowledges that matters pertaining to the registration
of the Registrable Securities is governed by the Registration Rights Agreement,
and the undersigned hereby (1) acknowledges receipt of a copy of the
Registration Rights Agreement, and (2) agrees to be bound as a Holder by the
terms of the Registration Rights Agreement, as the same has been or may be
amended from time to time.

 

This Joinder Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective devisees, heirs, personal and legal representatives,
executors, administrators, successors and assigns. This Joinder Agreement shall
be construed and enforced in accordance with the laws of the State of New York
without regard or giving effect to its principles of conflicts of law.

[Signatures Follow on Next Page]

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first set forth above.

 

NRM VII HOLDINGS I, LLC        

By:

/s/ Randal J. Kirk

 
  Name:    Randal J. Kirk  

Title:      Manager, Third Security, LLC,

which is the Manager of Third Security Staff 2001 LLC,

which is the Manager of NRM VII Holdings I, LLC

 

Acknowledged and Agreed by:       SYNTHETIC BIOLOGICS, INC.        

By:

/s/ C. Evan Ballantyne

 
  Name: C. Evan Ballantyne     Title: Chief Financial Officer   

 

INTREXON CORPORATION        

By:

/s/ Donald P. Lehr

 
  Name: Donald P. Lehr     Title: Chief Legal Officer   

 

 

 

